department of the treasury internal_revenue_service washington d c government entities division apr uniform issue list ir iii ir tok rit re torr iir he rik frr ir iir rii rii ire iri ir ri iit pir torii rii rik ir i irr iir ik ir ir legend taxpayer -_ amount d companym companyn _ kek kk eek eek kk er irr erie ee ere kee rereere vht hh kr e kek irkee eere ek ikke kek rra iii ke eir rr ik kirk ire kier kekkekekekrke keke kek eer kirke kerr kk ker er er er ere keke rke eee hreekerreerer ere kee keke keke kee reerer - krkkeekrererikk eee kiki er eere eee ira www wrk kkkeee keke kk eee er eere kkk kiki er krekrer ir fei rio irr re rit ir rrr iki ik ir rr riker rib er irie ira x iii i i rr iir tottori kr i iii re iri ir eir kr iki ioi iir ii iir iir tti iir ir rii ii ti iri it hiri rr re tk irie checking accounty money market accountz - -_- dear kkkkkekekekekeekrer keke hekie ke erk ek kkk kkeekr eee ree eee ek kk keke hkikik iai er kiki kek ker ekik eek ke kier eererer this is in response to your letter dated as supplemented by additional correspondence and communications dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted by you under penalty of perjury in support of the ruling requested on see the taxpayer opened individual_retirement_account ira w with company m ira w was invested in a certificate of deposit cd with company m for a three-year period expiring on on se hp the taxpayer received a check for amount d representing the balance to his credit in raw on the taxpayer deposited the company m check in checking account y with company n the intention was to re-invest this distribution from ira w in another ira cd account on taxpayer transferred amount d from checking account y to money market account z an account he also maintained with company m the shortly before the events described above occurred on the taxpayer's wife of years died after a long illness as represented by the taxpayer the deceased spouse was the one who handled ail of the family's finances the taxpayer was trying to cope with not only with those finances but also with his profound grief at her passing taxpayer a represents that not being familiar with the 60-day rollover period and trying to cope with funeral bills as well as other financial obligations he neglected re-investing the ra money within the 60-day rollover period on seee s taxpayer a opened a ira self-directed account ira x company m however when he attempted to transfer amount d into the new ira he was informed by company m that the transfer could not take place because the 60-day rollover period had expired all of the money remains in money market account z with based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors committed by a financial_institution inability to complete in this case the information presented by the taxpayer demonstrates that he was unable to complete the rollover of amount d was grieving over the death of his spouse who had handled all the family finances and because he was unfamiliar with the 60-day requirement of the rollover rules in a timely fashion because he accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount d into ira x or into another individual_retirement_account or annuity established for the purpose of receiving the rollover funds provided all other requirements of code sec_408 except the 60-day requirement are met with respect to amount d then amount d a rollover_contribution within the meaning of sec_408 will be considered this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please address all correspondence to se t ep ra t1 sincerely yours alice within py carlton a watkins manager employee pians technical group enclosures deleted copy of ruling letter notice of intention to disclose
